Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 27, 2021 has been entered.  

Response to Amendment
           
Applicant's amendments filed on August 26, 2021, and accompanying remarks, including the Declaration by inventor Yutaka Yoshida (Declaration) filed on December 27, 2021 have been entered and considered. Claims 3 and 17 have been cancelled. Claims 1, 4 – 16 and 18 – 21 are pending in this application. Claims 13 – 16 and 18 - 20 are withdrawn from further consideration subject to restriction requirement. Further, in view of amendment and after careful consideration of Applicant’s arguments, including the information presented in the Declaration, the examiner has maintained the 103 rejection over Shirahama as detailed in the Office mailed April 28, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shirahama JP-2014218598 A (Shirahama) as evidenced by “Biotechnology in Pulp and Paper Processing L. Viikari et al. Encyclopedia of Microbiology (Third Edition), 2009 (Viilkari). 

Considering claims 1, 4 – 12 and 21, Shirahama teaches producing a cellulose fiber, and the fibers thereof, wherein raw material 2 having a degree of substitution of 2-hydroxy- 3-stearoxypropyl groups of 0.38 by adding 3.8 g of a 25 wt.% aqueous solution of sodium hydroxide and 9.8 g of stearyl glycidyl ether to 28.3 g of Kraft pulp and allowing a reaction to progress [Example 2 in paragraph [0099]. Further, Shirahama teaches at [0025] that the number average fiber diameter of the cellulose fibers of the disclosure is usually 1 μ m or less, preferably 500 nm or less, more preferably 200 nm or less, more preferably 100 nm or less, particularly preferably 50 nm or less, and most preferably 10 nm or less, and usually 2 nm or more. Furthermore, Shirahama teaches at [0030] that cellulose-containing material, for example, woody (such as wood flour) such as softwood and broadleaf tree,(Kraft type of cellulose), have high crystallinity, they have a low linear expansion coefficient and a high elastic modulus,. This high crystallinity is considered to provide the cellulose fibers with a cellulose I crystal structure.  
Moreover, Shirahama does not recognize that a measured viscosity according to the method described in claim 1 is 15 mPa.s or more. However, the modified cellulose product taught by Shirahama when measured is considered to inherently have a viscosity of 15 mPa.s or more. Support for said expectation is found in that the cellulose is modified by the same substituent in the same proportions, using cellulose fibers of same dimensions. 
Moreover, as to the claimed structural formula for the modified cellulose, the examiner submits that the structure depicted below is well known to be the cellulose structural form:

    PNG
    media_image1.png
    257
    494
    media_image1.png
    Greyscale

Further, the examiner submits that once the substituent taught by Shirahama is introduced, the claimed OR terminal group will be present. As to the limitation for m to be between 20 and 3,000, the examiner submits the Viilkari document as evidence that cellulose derived from plants have m in the range up to 3,000 [Page 8]. 
Response to Arguments
           
Applicant's amendments filed on August 26, 2021, and accompanying remarks, including the Declaration by inventor Yutaka Yoshida (Declaration) filed on December 27, 2021 have been entered and considered. Further, in view of amendment and after careful consideration of Applicant’s arguments, including the information presented in the Declaration, the examiner has maintained the 103 rejection over Shirahama as detailed in the Office mailed April 28, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   
Applicant’s arguments, including the information in the Declaration filed on December 27,2021 have been fully considered but they are found to be not persuasive for the following reasons.
Applicant’s arguments are based on the information presented in the Declaration, wherein inventor Yoshida has created comparative examples noted as follow up example 1 – 5, which is submitted to be similar to Shirahama’s example 2; except for the washing step after the substitution reaction. 

In response to these arguments, the examiner submits that inventor Yoshida attempts to provide justification for the use of toluene in the severe washing process used in the examples stating that stearyl glycidyl ether is strongly hydrophobic. However, in the instant invention the modifying compounds are also based on glycidyl ether, and no toluene is used in the washing steps. Further, inventor Yoshida asserts that Shirahama is inoperable, because following the washing step in the Declaration the degree of substitution is cero. However, at [0099] of Shirahama it is disclosed that the calculated degree of substitution was confirmed, and a structure determined by NMR analysis. 

As to the information provided in the Organic Chemistry Book, the examiner submits that this is in very general terms, and it cannot over rule conclusions based on NMR analysis results. Therefore, the conclusions drawn by Applicant are not persuasive to overcome the rejection of record. The rejection is proper and it is maintained. 

As to the MPEP portion cited by Applicant, the examiner submits that 2121.02 states “A reference does not contain an “Enabling Disclosure” if attempts at making the compound or composition were unsuccessful before the date of the invention”. This is not the case, the attempts are not directed to make the compound but rather to break it through harsh solvent treatment. Further, said attempts are not made “before the date of the invention”.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789